Opinion by
Mr. Justice Stewart,
The plaintiff was a lineman in the employ of the defendant company. An interruption having occurred in the circuit, he ascertained by using the switch board at the power plant where the trouble was on the line. Before proceeding to make the necessary repair, in the presence of his foreman, the company’s electrician and the engineer in charge of the engine, he turned off the current, and told those present not to turn it on until he was heard from. He then started in company with his foreman to the place of interruption. Within a half an hour after he left, the electrician and the engineer went to the switch board and tested the circuit. No break being disclosed by the test, the engineer turned on the current, with the result that the plaintiff, then engaged with the wires in repairing the break, received the charge and was severely injured. Manifestly the plaintiff was injured through negligence not his own. Was it the company’s negligence or the negligence of a fellow employee? In the general business in which defendant is engaged, furnishing electric light and power, the interruption of the circuit from one cause and another is a matter of such frequent occurrence, that it is necessary to keep steadily employed trained men whose business it is to make repairs in the line and maintain it in working condition. It is alike necessary to employ others of technical skill to co-operate in this general work. The whole business of repairing the line, whether regard be had to the actual work on the line, or the care of the circuit while men are so engaged, must necessarily be done by employees engaged in the general business under the direction of the employer. It would be wholly impracticable for an employer to personally attend to such detail, and therefore it is that such work may be properly, and commonly is, intrusted to employees. Where this is so the duty of- the employer extends no further than to employ competent and suitable fellow servants and supply them with everything needed for the work. In all such cases the employee is presumed to have con*400templated that work incidental to that which he engaged to do, would be done by fellow'employees, and he is held to have assumed all risk for their negligence in doing it. Here the whole dependence of the plaintiff was on the faithful and intelligent co-operation of the electrician and engineer, both of whom were admittedly competent. Both were in the employ of the company, neither of them, however, exercised any supervisory power over the plaintiff or the work. They simply assisted in the accomplishment of a common object, and were strictly coemployees: New York, Lake Erie & Western R. R. Co. v. Bell, 112 Pa. 400; Hughes v. Leonard, 199 Pa. 123. What was done by them, or either of them, in the matter of the turning on of the current, could not be regarded as the act of the defendant company, except it be held to be an absolute nondeligible duty of the employer to keep constant watch upon the switch to prevent the current being turned on every time an employee attempts to repair a line. We know of no authority which enforces such obligation. The learned judge directed a nonsuit, which he afterwards refused to remove, on the ground that it nowhere appears in the evidence that either electrician or engineer had charge of the line or switch board, or any particular part of defendant's business, or what, if any, duty was delegated to either. The opinion filed in discharging the rule to take off the nonsuit, amply vindicates the conclusion reached. Judgment is affirmed.